ACCEPTED
                                                                                          03-15-00474-CV
                                                                                                  7393174
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    10/15/2015 2:05:51 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               No. 03-07-123456-CV

                              In The Court Of Appeals                    FILED IN
                                                                  3rd COURT OF APPEALS
                       For The Third Court Of Appeals District         AUSTIN, TEXAS
                                                                  10/15/2015 2:05:51 PM
                                   Austin, Texas                      JEFFREY D. KYLE
                                                                           Clerk

                              MATTHEWS, ERMA J.

                                     Appellant,

                                         v.

  JEROME SOLOMON c/o EPOCH FILMS INC., MINDY GOLDBERG AND
                          OTHERS

                                     Appellee.

  ON APPEAL FROM THE 423rd DISTRICT COURT, BASTROP COUNTY,
                            TEXAS

                       TRIAL COURT CAUSE NO. 423-3470

                         APPELLANT’S FIRST MOTION

             TO EXTEND TIME TO FILE APPELLANT’S BRIEF

                            ERMA J. MATTHEWS
                          25491 BERESFORD DRIVE
                        SOUTH RIDING, VIRGINIA 20152
                           Telephone: (571) 933-8413
                                 FAX: SAME

                                   APPELLENT

                           Identity of Parties and Counsel

Appellant/Plaintiff:                                         Plaintiff/Appellant’s
Appellate Pro Se:

                                              Erma J. Matthews
                                                            25491 Beresford Drive
                                                           South Riding, Virginia
20152
                                                              (571) 933-8413



  Appellee/Defendant:                                    Defendant/Appellee’s
Appellate Counsel:

                                            Noah Galton, Jackson Walker LLP
                                        100 Congress Avenue, Ste. 1100
                                             Austin, Texas 78701




             TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, ERMA J.
             MATTHEWS, files First Motion to Extend Time to File

                                  Appellant’s Brief.

      Erma J. Matthews’s opening brief is currently due on October 21, 2015.

 Appellant, Erma J. Matthews requests a 30-day extension of time to file its brief,
                                 making the

 Brief due on November 21, 2015. This is the first request for extension of time to
                               file the opening

                                         Brief.

Erma J. Matthews relies on the following reasons, for the need for the requested
extension:

▸ Appellants health issues affect her ability on multiple levels; whereas she
remains positive to not allowing her disabilities to affect her life, it is sometimes
unavoidable. Being that I am disabled I have to set aside (both planned and
unplanned) a considerable amount of time to deal with ongoing health concerns.
▸ Also Appellants cerebrum stroke she suffered is a major part in the delay of her
brief being in on the required time limit.

▸ Lastly but not least being that Appellant is Pro Se and has no prior knowledge of
the Appellate process is finding her way, the amount of the records is taking more
 time for Appellant to decipher through, is waiting to hear back from the Clerk’s
       office on a couple of concerns and is still researching various cases.

Appellant, Erma J. Matthews therefor seeks this extension of time to be able to
prepare a cogent and succinct brief to aid this Court in its analysis of the issues
presented. This request is not sought for delay but so that justice may be done.

 The undersigned has attempted to conferred with Noah Galton, counsel for the
Defendant/Appellee, to determine their position on the substance of the motion but
     has not received a response back before the completion of my motion.

All facts recited in this motion are within the personal knowledge of the Appellant
Pro Se, signing this motion; therefore no verification is necessary under Texas
Rule of Appellate Procedure 10.2.

                               PRAYER FOR RELIEF

For the reasons set forth above, Appellant requests that this Court grant this First
Motion to Extend Time to File Appellant’s Brief and extend the deadline for filing
                                       the

Appellant’s Brief up to and including November 21, 2015. Appellant, requests all
                     other relief to which it may be entitled.

                               Respectfully submitted,




                                  Erma J. Matthews



                                  Erma J. Matthews
                             25491 Beresford Drive
                          South Riding, Virginia 20152
                           Telephone: (571) 933-8413

                       CERTIFICATE OF CONFERENCE

  Pursuant to TEX. R. APP. P. 10.1(5), I certify that the undersigned have made
reasonable attempts to confer with the other parties to determine their position on
the substance of the motion with opposing counsel but have not received a reply.




                                Erma J. Matthews



                          CERTIFICATE OF SERVICE

Pursuant to TEX. R. APP. P. 9.5, I certify that on October__ _13th__, 2015, a copy
of this motion was efiled, to the 3rd Court of Appeals and Attorney for Defendant’s
                                  Mr. Noah Galton.




                                Erma J. Matthews